DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 09/29/2022.  Claims 1-16 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. 2021/0142585 A1) in view of Goto (U.S. 2011/0010228 A1).

Claim 1, Murray teaches:
A method for determining a road condition of a vehicle (Murray, Fig. 5), comprising: 
receiving a first signal (Murray, Fig. 5: (E), Paragraph [0043], The TAM 600 is a first signal that is broadcasted to vehicle TCU 104.) from a road side unit located at a boundary of a specific region (Murray, Fig. 1: 108, Paragraph [0043], The RSU 108 is a roadside unit.  The RSU 108 is located adjacent to and within the boundary of a general vicinity 202 of the tolling site which is the entrance to roadway 110 (see Murray, Fig. 2).  The roadway 110 represents a specific region, i.e. a toll road.), the first signal including positional relationship data indicating a positional relationship between the vehicle and the specific region (Murray, Paragraphs [0044-0045], The TAM 600 includes lane data that is indicative of a positional relationship between the vehicle 102 and the roadway 110, which is a specific region (see Murray, Paragraph [0041]).), the positional relationship data having a first value to indicate that the vehicle is entering the specific region (Murray, Paragraph [0044], According to information in the TAM 600, the TCU 104 identifies that the vehicle 102 is approaching the roadway 110, i.e. is in the process of entering the specific region.) and a second signal having a second value to indicate that the vehicle is leaving the specific region, the second value being different from the first value (Murray, Paragraph [0050], The received TRM 900 includes an intersection identifier 916 that identifies the intersection through which the vehicle 102 exited the roadway 110.  The intersection identifier 916 is thus different than the data in the TAM 600 for identifying that the vehicle 102 is approaching the roadway 110.); and 
determining the road condition of the vehicle based on the first signal (Murray, Paragraphs [0044-0045], The vehicle 102, via TCU 104, determines the entry into the roadway 110, including the specific lane of the roadway 110, which is the road condition of the vehicle.).
Murray does not specifically teach:
The first signal having a second value to indicate that the vehicle is leaving the specific region, the second value being different from the first value.
Goto teaches:
A roadside apparatus (Goto, Fig. 1: 2) transmitting a signal having a first value to indicate that the vehicle is entering the specific region (Goto, Paragraph [0089], The DSRC communication unit 12 transmits reverse-way traveling warning information if the vehicle is traveling through the ETC exit gate in the reverse way, i.e. is entering the toll road.) and a second value indicating that the vehicle is leaving the specific region, the second value being different from the first value (Goto, Paragraph [0089], The same DSRC communication unit 12 transmits payment information based on the entry gate pass information to a passing vehicle traveling forward through the ETC exit gate, i.e. is exiting the toll road.  The toll road is thus functionally equivalent to a specific region, and the reverse-way traveling warning is different than the payment information.  Furthermore, the signal transmitted to a vehicle passing through the ETC exit gate is interpreted as a single signal that changes the information transmitted to the vehicle depending on the direction the vehicle is traveling relative to the exit gate.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Murray by integrating the teaching of a DSRC communication unit, as taught by Goto.
The motivation would be prevent collisions on toll roads (see Goto, Paragraph [0005]).

Claim 2, Murray in view of Goto further teaches:
The method as claimed in claim 1, wherein the road side unit is an electronic toll collection master computer device (Murray, Paragraph [0025], The RSU 108 is a device with processing capabilities and networking capabilities, and additionally communicates toll information to vehicles (see Murray, Paragraph [0004]).  Therefore, RSU 108 is functionally equivalent to an electronic toll collection master computer device located at a boundary of the specific region, where the boundary is the entrance to the roadway 110 (see Murray, Fig. 2).).

Claim 3, Murray in view of Goto further teaches:
The method as claimed in claim 1, wherein the first signal is an electronic toll collection signal (Murray, Paragraph [0044], Based on information received from the TAM 600, the vehicle’s TCU 104 determines that the vehicle 102 is approaching the roadway 110, i.e. entering.).

Claim 4, Murray in view of Goto further teaches:
The method as claimed in claim 1, the determining the road condition further comprising:
determining that the vehicle is currently entering the specific region in response to the positional relationship data having the first value (Goto, Paragraph [0089], The vehicle is determined to be entering the toll road in the wrong direction when it receives the reverse-way traveling warning information.); and
determining that the vehicle is currently leaving the specific region in response to the positional relationship data having the second value (Goto, Paragraph [0089], The vehicle is determined to be exiting the roll road in the correct direction when it receives payment information.  It is noted that the entrance ETCs are also located on one-way roads towards the toll road (see Goto, Fig. 1: 1).  It would have been obvious to one of ordinary skill in the art for the DRSCs associated with entrance ETCs to also provide a reverse-way traveling warning to vehicles exiting through an entrance ETCs.).

Claim 5, Murray in view of Goto teaches:
The method as claimed in claim 4.
Murray in view of Goto does not explicitly teach::
Wherein the first value is equal to 1 and second value is equal to 0. 
Murray does not specifically teach:
As per the limitation of the first value is equal to 1 and second value is equal to 0, it would have been obvious to one of ordinary skill in the art to modify the nomenclature of the respective locations of the vehicle 102 and the roadway 110 to be a value of “1” or “0”, as a matter of engineering choice.  Such a modification would be functionally equivalent to the matching of locations, wherein if the location of the vehicle 102 is “1” or “0” and the location of the roadway 110 is “1” or “0”, respectively, a match between the locations would indicate a positive result.  Thus, the modification would not change the principal operation of the system, as a whole, and would yield predictable results.

Claim 6, Murray in view of Goto further teaches:
The method as claimed in claim 1, wherein the specific region is a highway, a car park, a micro district or a factory area (Murray, Paragraph [0044], The specific region is roadway 110, which is functionally equivalent to a highway.).

Claim 7, Murray in view of Goto further teaches:
The method as claimed in claim 1, further comprising: receiving a second signal from the road side unit (Murray, Fig. 7: (W)), the second signal containing supplementary information for determining a road condition of the vehicle (Murray, Paragraph [0050], The TRM 900 transmitted to vehicle 102 at step (W) includes information regarding an intersection identifier 912 and a lane identifier 914, both of which are examples of data usable to determine the road condition of the vehicle.).

Claim 8, Murray teaches:
A device for determining a road condition of a vehicle (Murray, Fig. 1: 104 and Fig. 5, Paragraph [0021], The TCU 104 facilitates communication between the vehicle 102 and RSU 108.), comprising: 
a first receiver (Murray, Fig. 11: 1108, Paragraph [0058], The TCU 104 includes the components of computing device 1102.  The TCU 104 is capable of communicating over communication network 106 (see Murray, Paragraph [0024]).) configured to receive a first signal (Murray, Fig. 5: (E), Paragraph [0043], The TAM 600 is a first signal that is broadcasted to vehicle TCU 104.) from a road side unit located at a boundary of a specific region (Murray, Fig. 1: 108, Paragraph [0043], The RSU 108 is a roadside unit.  The RSU 108 is located adjacent to and within the boundary of a general vicinity 202 of the tolling site which is the entrance to roadway 110 (see Murray, Fig. 2).  The roadway 110 represents a specific region, i.e. a toll road.), the first signal including positional relationship data indicating a positional relationship between the vehicle and the specific region (Murray, Paragraph [0044], According to information in the TAM 600, the TCU 104 identifies that the vehicle 102 is approaching the roadway 110, i.e. is in the process of entering the specific region.), the positional relationship data having a first value to indicate that the vehicle is entering the specific region (Murray, Paragraph [0044], According to information in the TAM 600, the TCU 104 identifies that the vehicle 102 is approaching the roadway 110, i.e. is in the process of entering the specific region.) and a second signal having a second value to indicate that the vehicle is leaving the specific region, the second value being different from the first value (Murray, Paragraph [0050], The received TRM 900 includes an intersection identifier 916 that identifies the intersection through which the vehicle 102 exited the roadway 110.  The intersection identifier 916 is thus different than the data in the TAM 600 for identifying that the vehicle 102 is approaching the roadway 110.); and 
a processor (Murray, Fig. 11: 1104, Paragraph [0060], The processor 1104 performs the functions of the computing device 1102, which is implemented in TCU 104 (see Murray, Paragraph [0058]).) configured to determine the road condition of the vehicle based on the first signal (Murray, Paragraphs [0044-0045], The vehicle 102, via TCU 104, determines the entry into the roadway 110, including the specific lane of the roadway 110, which is the road condition of the vehicle.).
Murray does not specifically teach:
The first signal having a second value to indicate that the vehicle is leaving the specific region, the second value being different from the first value.
Goto teaches:
A roadside apparatus (Goto, Fig. 1: 2) transmitting a signal having a first value to indicate that the vehicle is entering the specific region (Goto, Paragraph [0089], The DSRC communication unit 12 transmits reverse-way traveling warning information if the vehicle is traveling through the ETC exit gate in the reverse way, i.e. is entering the toll road.) and a second value indicating that the vehicle is leaving the specific region, the second value being different from the first value (Goto, Paragraph [0089], The same DSRC communication unit 12 transmits payment information based on the entry gate pass information to a passing vehicle traveling forward through the ETC exit gate, i.e. is exiting the toll road.  The toll road is thus functionally equivalent to a specific region, and the reverse-way traveling warning is different than the payment information.  Furthermore, the signal transmitted to a vehicle passing through the ETC exit gate is interpreted as a single signal that changes the information transmitted to the vehicle depending on the direction the vehicle is traveling relative to the exit gate.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Murray by integrating the teaching of a DSRC communication unit, as taught by Goto.
The motivation would be prevent collisions on toll roads (see Goto, Paragraph [0005]).

Claim 9, Murray in view of Goto further teaches:
The device as claimed in claim 8, wherein the road side unit is an electronic toll collection master computer device (Murray, Paragraph [0025], The RSU 108 is a device with processing capabilities and networking capabilities, and additionally communicates toll information to vehicles (see Murray, Paragraph [0004]).  Therefore, RSU 108 is functionally equivalent to an electronic toll collection master computer device located at a boundary of the specific region, where the boundary is the entrance to the roadway 110 (see Murray, Fig. 2).).

Claim 10, Murray in view of Goto further teaches:
The device as claimed in claim 8, wherein the first signal is an electronic toll collection signal (Murray, Paragraph [0044], Based on information received from the TAM 600, the vehicle’s TCU 104 determines that the vehicle 102 is approaching the roadway, i.e. entering.).

	Claim 11, Murray in view of Goto teaches:
The device as claimed in claim 8, wherein the processor s configured to:
determine that the vehicle is currently entering the specific region in response to the positional relationship data having the first value (Goto, Paragraph [0089], The vehicle is determined to be entering the toll road in the wrong direction when it receives the reverse-way traveling warning information.); and
determine that the vehicle is currently leaving the specific region in response to the positional relationship data having the second value (Goto, Paragraph [0089], The vehicle is determined to be exiting the roll road in the correct direction when it receives payment information.  It is noted that the entrance ETCs are also located on one-way roads towards the toll road (see Goto, Fig. 1: 1).  It would have been obvious to one of ordinary skill in the art for the DRSCs associated with entrance ETCs to also provide a reverse-way traveling warning to vehicles exiting through an entrance ETCs.).

Claim 12, Murray in view of Goto teaches:
The device as claimed in claim 11.
Murray in view of Goto does not explicitly teach::
Wherein the first value is equal to 1 and second value is equal to 0. 
Murray does not specifically teach:
As per the limitation of the first value is equal to 1 and second value is equal to 0, it would have been obvious to one of ordinary skill in the art to modify the nomenclature of the respective locations of the vehicle 102 and the roadway 110 to be a value of “1” or “0”, as a matter of engineering choice.  Such a modification would be functionally equivalent to the matching of locations, wherein if the location of the vehicle 102 is “1” or “0” and the location of the roadway 110 is “1” or “0”, respectively, a match between the locations would indicate a positive result.  Thus, the modification would not change the principal operation of the system, as a whole, and would yield predictable results.

Claim 13, Murray further teaches:
The device as claimed claim 8, wherein the specific region is a highway, a car park, a micro district or a factory area (Murray, Paragraph [0044], The specific region is roadway 110, which is functionally equivalent to a highway.).

Claim 14, Murray in view of Goto further teaches:
The device as claimed in claim 8, further comprising: 
the first receiver configured to receive a second signal from the road side unit (Murray, Fig. 7: (W)), the second signal containing supplementary information for determining a road condition of the vehicle (Murray, Paragraph [0050], The TRM 900 transmitted to vehicle 102 at step (W) includes information regarding an intersection identifier 912 and a lane identifier 914, both of which are examples of data usable to determine the road condition of the vehicle.).
Murray in view of Goto does not specifically teach:
A second receiver.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the network device 1108, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.

Claim 15, Murray in view of Goto further teaches:
A non-transitory computer storage medium, wherein the medium comprises instructions which, when run, execute the method for determining a road condition of a vehicle as claimed in claim 1 (Murray, Paragraph [0060], Both the TCU 104 and the RSU 108 utilize the computing device 1102 (see Murray, Paragraph [0058]).).

Claim 16, Murray in view of Goto further teaches:
A vehicle (Murray, Fig. 1: 102), comprising the device for determining a road condition of a vehicle as claimed in claim 8 (Murray, Fig. 1: 104).

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the amended limitations are moot in view of the new grounds of rejection, necessitated by the amendment.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., indicate positional relationship) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues on Page 9, for example, that in order for a signal to indicate a positional relationship, the vehicle has to go beyond inferring that it is leaving the specific region when the TAM 600 is no longer received.  The claims, as currently amended, only require positional relationship data indicating a positional relationship between the vehicle and the specific region.  It appears that the applicant equates the term “indicating” to be synonymous with “defining”, or similar.  The presence of the data, for example, is indicative of the positional relationship between the vehicle and the specific region, because the presence of the data indicates that the vehicle is within communication range of the device transmitting the data.  It appears that the Applicant is attempting to define that the vehicle, which receives the positional relationship data, utilizes the positional relationship data to determine/calculate its positional relationship with the specific region.  The claims, as present amended, however, do not explicitly or inherently define this aspect of the Applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683